Citation Nr: 1031246	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-10 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for systemic lupus 
erythematosis (SLE).

2.  Entitlement to service connection for arthritis of the left 
shoulder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger
INTRODUCTION

The Veteran served on active duty from August 1973 to August 1978 
and again from October 1981 to August 1987.  He also had service 
in the Air Force Reserve from August 1987 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied, in part, service 
connection for arthritis of the left shoulder and SLE.  

The Veteran initially raised issues of service connection for 
multiple sclerosis and diplopia, which were denied in the June 
2002 rating decision.  During the pendency of this appeal, the RO 
granted the Veteran's service connection claim for multiple 
sclerosis with a history of recurrent double vision in an October 
2009 rating decision.  This decision was based on an August 2009 
VA examination which found that the Veteran's diplopia was a 
symptom of his multiple sclerosis.  The Veteran has not filed a 
notice of disagreement as to this decision.  These issues are no 
longer before the Board.  

During an April 2006 travel board hearing, the Veteran testified 
before the undersigned Veterans Law Judge.  A transcript of the 
proceeding has been associated with the claims file.  

During this hearing, and again in a written submission dated in 
April 2004, the Veteran withdrew his claim of service connection 
for elevated RH levels.  The Veteran testified that he believed 
his elevated RH level was a symptom of his SLE.  As such, the 
issue of service connection for elevated RH is no longer on 
appeal.  The Board will consider such issue as part of the SLE 
claim as requested.  See 38 C.F.R. § 20.204 (2009).  

The Board remanded this matter in November 2006 for further 
evidentiary development.  The directives of that remand have been 
substantially followed.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  The matter now returns for appellate review.  
However, it must again be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

Unfortunately, this matter must be remanded again.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  An examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 
	 
With respect to the SLE claim, the Veteran's medical records 
indicate that he has a current diagnosis of SLE.  His service 
treatment records include reports of chest pain, vision problems, 
to include diplopia, and a skin rash.  The Veteran's 
representative submitted literature which provides a list of 
symptoms of SLE, to include common chest pain, skin rash, and 
vision problems.  During the April 2006 travel board hearing, the 
Veteran asserted that he continued to have these various symptoms 
after service separation and his private treating physicians 
noted that these symptoms could be related to his SLE and/or his 
multiple sclerosis.  Indeed, the private medical records note 
similar symptoms leading to the diagnoses of his multiple 
sclerosis and SLE.  

With respect to the shoulder claim, the Veteran's medical records 
indicate a current diagnosis of arthritis of the left shoulder.  
His service treatment records include a March 1996 Dental Patient 
Medical History report where the Veteran indicated that he had 
been treated for arthritis in the past year.  In the March 1996 
Report of Medical History, the Veteran indicated that he suffered 
from, among other things, arthritis.  The examiner also noted 
that he was treated for arthritis of the shoulders and knees from 
1994 through the date of the report and prescribed medication.    
The Veteran contends that he suffered from and was treated for 
arthritic symptoms associated with his left shoulder during 
service.  The Veteran also contends that these same symptoms 
continued after service discharge.  In his April 2006 travel 
board hearing, the Veteran also testified that his arthritic 
symptoms may be related to his diagnosis of SLE or his service 
connected multiple sclerosis.  He indicated that his private 
physicians notified him of this possible relationship.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a veteran, as a layperson, is competent to report 
symptoms that he/she experiences.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007).  The Veteran in this case is 
competent to report his symptoms, and he is also found to be 
credible in these assertions.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The evidence establishes a possible relationship between 
his current disabilities and service.  Importantly, however, the 
Veteran has not been provided VA examinations in connection with 
these claims.  In light of this fact, as well as the evidentiary 
posture as discussed herein, the Board concludes that 
examinations are warranted pursuant to VA's duty to assist.  See 
McLendon, 20 Vet. App. 79.  

Because this matter must be remanded, the Board takes this 
opportunity to attempt to further develop his claims file.  
During the April 2006 travel board hearing, the Veteran testified 
that he was treated by a Dr. K. for his arthritis.  It is noted 
that the RO initially requested such medical documents in 
December 2001.  This request went unanswered by Dr. K.  In the 
November 2006 Board remand, the Board directed the RO to again 
attempt to obtain these records.  While the RO attempted to 
obtain a signed form from the Veteran authorizing VA to obtain 
such records in April 2007 and January 2009, no authorization was 
given by the Veteran.  Because these records are pertinent to the 
claim, the Board finds that one final attempt to obtain these 
records is warranted.  As such, the RO should again attempt to 
obtain these private medical records.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should again assist the Veteran in 
obtaining the private medical records from 
Dr. K, and associate these records in the 
claims file.  All efforts to assist the 
Veteran in obtaining these non-Federal 
records should be well documented and 
should comply with 38 C.F.R. § 3.159(e).  

2.	Schedule the Veteran for appropriate VA 
examinations to determine the nature, 
extent, and etiology of his SLE and left 
shoulder arthritis.  The claims folder 
must be made available to and be reviewed 
by the examiners in conjunction with the 
examination.  All indicated studies or 
testing should be conducted.  All 
pertinent pathology should be noted in the 
examination reports.  

The examiners should express opinions as 
to whether it is at least as likely as not 
(i.e., a 50 percent probability or 
greater) that the Veteran's left shoulder 
arthritis and SLE had their clinical onset 
in service or are otherwise related to 
active duty.  Complete rationale should be 
given for all opinions expressed.  

With respect for the claim of service 
connection for his arthritis of the left 
shoulder, the examiner should also provide 
an opinion as to whether it is at least as 
likely as not that the Veteran's arthritis 
is related to his service connected 
multiple sclerosis and/or his diagnosed 
SLE.  

3.	Then, readjudicate the claims for service 
connection.  If the decision remains 
adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case and 
given an appropriate period of time to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


